UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6139



JOHN R. WILCOX, JR.,

                                            Petitioner - Appellant,

          versus


MARYLAND CORRECTIONAL INSTITUTION, HAGERSTOWN,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
02-3131-DKC)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John R. Wilcox, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Karl Aram Pothier, Assistant Attorney General,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John R. Wilcox, Jr., seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2241

(2000), and denying reconsideration. An appeal may not be taken to

this court from the final order in a habeas corpus proceeding

unless   a   circuit   justice    or    judge    issues   a   certificate   of

appealability.    28 U.S.C. § 2253(c)(1) (2000).              When a district

court dismisses a habeas petition solely on procedural grounds, a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”     Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).           We have independently reviewed the

record and conclude that Wilcox has not made the requisite showing.

See Miller-El v. Cockrell,          U.S.        , 2003 WL 431659 (U.S. Feb.

25, 2003) (No. 01-7662).         Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                    DISMISSED


                                        2